department of the treasury internal_revenue_service washington d c date cc el gl br3 gl-609413-98 uilc number release date memorandum for delaware-maryland district_counsel from lawrence h schattner chief branch general litigation subject gl-609413-98 wli this responds to your memorandum dated date as supplemented by your memorandum dated date this document is not to be cited as precedent issues can or should the service use administrative procedures to collect tax_liabilities for which chapter bankruptcy_estate assets were sold under a modification of the automatic_stay where sale proceeds were erroneously refunded what is are the available remedy ies for recovery_of the erroneous refund conclusions it would be possible for the service to obtain a modification of the automatic_stay to permit a levy against the identifiable asset of the erroneous refund for the tax_liabilities for the tax years for which levy was made which are in excess of the intended application of the sale proceeds however in this case this is not the preferred remedy it is preferable in this case for the service to recover the erroneous refund by an erroneous refund_suit under sec_7405 brought within the period of sec_6532 several cautions and a small amount credited are also discussed gl-609413-98 gl-609413-98 facts tax_liabilities were assessed against the debtor and his wife for six tax years notice_of_federal_tax_lien was filed for each of those years in date a levy was issued inadvertently the tax_year liability was not included on the levy a month after the levy the debtor filed a chapter bankruptcy proof_of_claim for liabilities secured_by the liens was filed by the service for the six tax years a plan was confirmed dateand provided for payments over months the debtor made monthly payments from date through date but not thereafter the case has not been dismissed the bankruptcy_estate contained real_estate encumbered by the service’s liens in respect of this real_estate the court ordered in consideration of the united states’ motion to lift the automatic_stay and for the reasons at the hearing held on it is this by the united_states bankruptcy court for the ordered that the automatic_stay is modified to provide that after the internal_revenue_service may seize and sell the debtor’s real_property located sic in the subdivision known as in in accordance with the procedures specified under the internal_revenue_code the order does not mention the liabilities to which the proceeds of sale are to be applied but refers to reasons given at the hearing from this we assume that the liens and outstanding liabilities for the six tax years and the levy were mentioned as reasons for modifying the automatic_stay at the hearing the service relied on the pre-bankruptcy levy in regard to the sale of the property the property was sold in date the proceeds from the sale of the real_estate were less than the outstanding liabilities in accordance with the service’s procedures governing application of involuntary payments all of the proceeds from the sale were applied to the debtor’s oldest tax_liability first it was intended that once the tax_year liability a small amount was paid the excess_proceeds would be credited to the tax_year sec_2 and liabilities all but the last of the six tax years are dischargeable periods tax_liability for a seventh tax_year was also assessed however since this liability was included on the proof_of_claim as unsecured and since it is for a dischargeable period it will not be further considered gl-609413-98 gl-609413-98 which would exhaust the proceeds such application would have left outstanding any remaining liability for year and all of the liabilities for years apparently due to freeze nonpostable coding on the accounts for tax_year sec_2 -6 the excess funds did not offset to the tax_year sec_2 and liabilities instead all of the proceeds remained credited to the tax_year account upon an erroneous release of a freeze code in the tax_year account the excess funds held in the tax_year account appeared as an overpayment and were refunded in date because the taxes were joint liabilities the refund check was issued in the joint names of the debtor and his wife thereafter by two letters the debtor and his wife were advised that the refund was erroneous that the check should not be cashed and that the check should be returned to the service they however cashed the check and refused to return the check proceeds law and analysis this advisory concerns sale proceeds which were erroneously credited or refunded rather than applied to the liabilities regarding which the sale was conducted the issues address whether administrative procedures can or should be used to collect against the erroneous refund for tax_liabilities in respect of which the sale was conducted and the preferred remedy for recovery_of the erroneous refund satisfaction doctrine the courts are in agreement that when a taxpayer tenders a payment on a tax_assessment the assessment is extinguished to the extent of the taxpayer’s payment and that an erroneous refund - whether rebate or nonrebate - does not revive a previously paid assessment see 86_f3d_1067 11th cir 63_f3d_83 1st cir 49_f3d_340 7th cir 946_f2d_1143 5th cir see also 629_fsupp_333 n d il united_states v young ustc d de the service thus may not take administrative collection action on a previously paid tax_assessment even if the service inadvertently refunds a portion of the taxpayer’s payment back to the taxpayer 35_fedclaims_493 rodriguez supra not every credit to the taxpayer’s account however constitutes a payment in satisfaction of the original assessment a payment and or credit satisfies only the tax to which it is properly applied a tax is generally not satisfied by the service’s error in applying the payment to the incorrect tax period clark f 3d pincite gl-609413-98 gl-609413-98 application of proceeds of levy including those from seizure sales is governed by sec_6342 sec_6342 provides any money realized by sale of seized property shall be applied as follows a gainst the expenses of the seizure and sale if the property seized and sold is subject_to a tax imposed by any internal revenue law which has not been paid against such tax_liability a gainst the liability in respect to which the levy was made or the sale was conducted see also sec_301_6342-1 if the property is seized or sold in satisfaction of more than one tax_liability the proceeds must be applied to the oldest tax_liability first and within the oldest category in the order of tax penalty and interest then to the liability for the next succeeding tax period and so forth until the funds are exhausted see revrul_79_284 1979_2_cb_83 irm revproc_84_58 1984_2_cb_501 sec any surplus proceeds remaining after application of subsection a shall be credited or refunded permitting offset against other outstanding liabilities sec_6342 irm these provision reflect the involuntary undesignatable nature of funds obtained by seizure and sale and that sec_6342 b provide for ordering application of a payment in the case at hand the service seized and sold the debtor’s real_property pursuant to a court order modifying the automatic_stay the property was sold in order to partially satisfy the debtor’s income_tax liabilities for specific amounts for specific years had the service followed sec_6342 b and its own procedures governing application of such payments the proceeds would have been applied first to tax_year liabilities et seq until exhausted because the proceeds were in our view sec_6342 is an ordering provision not a satisfaction provision the purpose of sec_6342 is to provide for application of proceeds of levy in sequence to specified categories and to provide for offset of the surplus in lieu of refund but for these provisions it is arguable that the category items could not be paid at all from the levy proceeds and that the category items could only be paid if they had a lien priority our view that sec_6342 is only an ordering provision not a satisfaction provision is supported by sec_6331 sec_6401 sec_6402 and sec_7809 sec_6331 provides authority to levy to collect unpaid tax without mention of expenses of sale sec_6401 and sec_6402 address overpayments and offset of overpayments rather than surplus proceeds which have not become payments and sec_7809 provides a special disposition account for surplus proceeds from levies gl-609413-98 gl-609413-98 not sufficient to fully satisfy the debtor’s liabilities included in the levy there would not have been surplus proceeds to refund to the debtor or the bankruptcy_estate the service however inadvertently applied the proceeds to the tax_year tax_liability which was not included in the levy while we do not believe that such an application is precluded by sec_6342 it is clear that sec_6342 does not contemplate a refund of any portion of the proceeds unless the taxes with respect to which the sale was conducted are fully satisfied the question which needs to be answered therefore is whether the amount of the proceeds available for offset to the tax_year et seq liabilities resulted in the satisfaction of these assessments despite the fact that this amount was erroneously refunded to the debtor as stated above the courts are in general agreement that a taxpayer’s payment tendered in satisfaction of a tax_assessment extinguishes the assessment to the extent of the payment in rodriguez supra for example the service had assessed deficiencies for three years when the taxes went unpaid after notice_and_demand the service levied realty on the last day before the sale the taxpayer redeemed the property by tendering three checks in full satisfaction of the liabilities for the three tax years the checks however did not match the amounts due on a check per year basis in applying the funds the service applied the correct amount to year too much to year and not enough to year resulting in a refund for year and an underpayment for year the service issued a levy for the year underpayment taxpayer sued for an injunction and collection damages asserting that the tax_year assessment was fully paid and that the service failed to make a we are of the opinion that any surplus proceeds would have constituted property of the bankruptcy_estate under b c sec_541 the service could argue that the omission of the tax_year liability was inadvertent since the tax_year liability is included on the notice of lien and on the proof_of_claim and presumably the notice of lien and the proof_of_claim were included as reasons for the lifting of the stay at the hearing for the court to modify the stay whether the tax_year liability is satisfied depends on the position the service takes with respect to the application of proceeds from the sale if the service takes the position that the application of the proceeds to the tax_year liability was permitted by the applicable statute and procedures then the tax_year liability is satisfied and no longer available for collection if the service takes the position that the proceeds were applied to the tax_year liability in error then the proceeds applied to the tax_year liability should be removed from the tax_year module and credited to the proper tax_year module thereupon the tax_year assessment will be unpaid to the extent of the proceeds removed from the module see generally clark supra gl-609413-98 gl-609413-98 new assessment and provide the required notice stream the service defended on the grounds that the tax_year modules show an overpayment in year and an underpayment in year and thus the tax_year assessment was not fully paid and the service was not required to make a new assessment the district_court while agreeing that general principles of accord and satisfaction do not apply to the service held that as long as the service was at one time in possession of funds that in total were sufficient to satisfy the assessments for tax years the assessments are extinguished id pincite the court further stated that i f the irs misapplies the funds and generates a refund the refund does not revive the old liability but at most creates a potential for a new one id accord united_states v young supra consequently the court found that the tax_year liability was fully paid and the levy was void the rodriguez and young opinions were cited favorably by the federal courts in wilkes o’bryant and bilzerian see eg wilkes f 2d pincite rodriguez and young establish the principle that as a taxpayer makes payment against a tax_assessment the assessment is extinguished in the amount_paid and cannot be revived by the irs’ giving the taxpayer an unsolicited erroneous refund none of the above-cited cases address the impact of an involuntary payment upon the taxpayer’s liability however we think the satisfaction principle espoused by those courts and acquiesced in by the service would likely be controlling in the present situation where the payment resulted from a seizure and sale of the debtor’s bankruptcy_estate property thus it is unlikely that a court whether bankruptcy or other federal court would allow the service to take collection action again with respect to so much of the same assessments as the service intended that the proceeds should have been applied to accordingly the service should not take administrative collection action to collect on so much of these assessments as represent amounts to which the service intended that the net_proceeds be applied the service with permission of the bankruptcy court and its modification of the automatic_stay could use administrative procedures to collect from the identified asset of the erroneous refund in the usual manner so much of the assessments as exceed what would have been satisfied had the net_proceeds of sale been applied as intended by the service the portions of the assessments which exceed the intended application of the net sale proceeds are a portion of the tax_year and all of the tax years liabilities however this is not the preferred remedy the request for modification of the stay would be premised on identifying the asset of the erroneous refund which may inhibit a subsequent erroneous refund_suit and result in double counting the sale proceeds against assessments once for the we point out that sanfellipo v united_states ustc big_number n d cal holding that the service’s application of an undesignated remittance to one account did not work a satisfaction of a second account which the taxpayer intended but failed to specify was criticized in o’bryant supra gl-609413-98 gl-609413-98 original satisfaction and against the remaining liabilities for the subsequent levy most of the plan payments have not been made and between satisfaction and this levy there may not be enough liability left against which to apply plan payments if the debtor resumes making payments and the debtor’s wife is not in bankruptcy which may limit the assistance the bankruptcy court can contribute to administrative collection against the identified asset if it has been put in an account in the wife’s name the preferred remedy an erroneous refund_suit is discussed below claim under b c sec_507 sec_507 of the bankruptcy code provides that an erroneous refund has the same priority as a claim for the tax to which the refund relates see 817_f2d_1368 9th cir thus for proof_of_claim purposes involving erroneous refunds the service must determine the priority status of the underlying tax so that the claim for the erroneous_refund_or_credit will be properly classified in general however sec_507 grants priority with the exception of administrative claims only to taxes incurred prior to the date of the bankruptcy petition see eg b c sec_507 see also collier on bankruptcy dollar_figure 15th ed s ection c speaks to erroneous refunds or credits given the debtor before the petition furthermore for sec_507 to control the government must be a creditor of the bankruptcy_estate pursuant to b c sec_101 accordingly it is our position that an erroneous refund received by a chapter bankruptcy debtor after the petition date is a debt of the individual debtor and not of the bankruptcy_estate hence sec_507 is not available to the service in the present case erroneous refund_suit under sec_7405 regardless of what other remedies are available to the service to recover an erroneous refund the service may avail itself of an erroneous refund_suit under sec_7405 before the service proceeds against the debtor however the service must consider the implications of the bankruptcy code upon its right to recover the refund the first issue which the service must consider whenever it plans to take any_action whether administrative or judicial with respect to the debtor or the debtor’s property is the application of b c sec_362 sec_362 operates to stay certain actions against the debtor and property of the bankruptcy_estate while the stay is in effect in relevant part this section provides that the filing of a bankruptcy petition operates as a stay of t he commencement or continuation of a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this gl-609413-98 gl-609413-98 title or to recover a claim against the debtor that arose before the commencement of the case under this title b c sec_362 it is clear therefore that where the service is attempting to recover an erroneous refund issued to the debtor prior to the petition date the service may not proceed with the erroneous refund_suit during the operation of the stay unless relief from the stay is first obtained we think however that a colorable argument can be made that a sec_362 stay does not operate to prohibit the service from filing a civil suit to recover a post-petition nonrebate erroneous refund as stated in the opening of the discussion the courts have uniformly found that a tax_assessment once paid is not revived by an erroneous refund the liability arising out of an erroneous refund is independent and separate from the original tax_assessment see eg o’bryant f 3d pincite erroneous refunds and the tax_liabilities are simply not of the same ilk the service may not rely on the original tax_assessment to recover the erroneous refund while it is true that non-rebate erroneous refunds generally albeit not always relate to a specific tax_liability the remedies available to the service to recover a non-rebate erroneous refund are vastly different from the remedies generally available to the service to collect unpaid tax the service may not file a notice_of_federal_tax_lien for the amount of the erroneous refund likewise the service may not levy on the taxpayer’s property furthermore the debt for the erroneous refund does not arise until the taxpayer receives and negotiates a check for the amount erroneously refunded o’gilvie v united_states 117_sct_452 thus it is our contention that a post-petition erroneous refund is not a claim against the debtor which arose before the commencement of the bankruptcy case likewise it is our contention that a suit for a post-petition erroneous refund is not a judicial action which could have been commenced before commencement of the bankruptcy case we believe nonetheless that the service should notify the bankruptcy court of the intent to commence an erroneous refund_suit against the debtor this will allow b c sec_108 extends the statute_of_limitations for a creditor if such creditor is stayed from commencing or continuing an action against the debtor under b c sec_362 where the service may assess the amount erroneously refunded as for a rebate under sec_6211 or for an overstated income_tax prepayment credit under sec_6201 the service should assess and collect the tax using the remedies generally available to the service to collect unpaid taxes rather than proceed in an erroneous refund_suit accordingly the ensuing discussion is limited to non-rebate or non-assessable erroneous refunds gl-609413-98 gl-609413-98 the bankruptcy court to determine whether it views an erroneous refund_suit as a collection proceeding rather than a proceeding to obtain a judgement against the debtor in addition the court may not agree with the service’s argument that a post- petition erroneous refund is a liability separate and independent from the underlying tax_liability and may not agree that the service may not rely on the underlying assessment to recover the amounts erroneously refunded finally the service will be stayed from collecting on the judgement from assets used to fund the plan until the stay is lifted either by operation of the bankruptcy code or a court order for these reasons the service should notify the court of its intent to commence an erroneous refund_suit a second issue which the service must consider before initiating an erroneous refund_suit against the debtor is whether the liability resulting from the erroneous refund is dischargeable in the debtor’s bankruptcy it is our position that an erroneous refund issued to and received by a chapter debtor post-petition like any other liability incurred by the debtor post-petition is non-dischargeable unless specifically provided for by the plan or disallowed under sec_502 this position applies to the circumstances of the instant debtor and results in the erroneous refund not being discharged an erroneous refund_suit must be commenced within the applicable_period provided in sec_6532 here the applicable_period is the two year period the suit commencement period runs from the receipt of the refund o’gilvie v united_states 117_sct_452 since however that date is normally not known to the service we suggest that the government conservatively file the suit on the basis of a calculation running from the earlier issuance date of the check sufficient time remains on the statute for recovery_of the erroneous refund as we indicate above a modification of the automatic_stay is required we caution that if commencement of the filing of an erroneous refund_suit is not stayed by sec_108 see the discussion regarding sec_507 and footnote supra then the running of the sec_6532 period is not suspended by the debtor’s bankruptcy to be safe we suggest that an erroneous refund_suit be filed on the expectation that the sec_6532 period is not suspended by the debtor’s bankruptcy if you have any questions please call we also think that notifying the bankruptcy court and the trustee of an erroneous refund circumstance may more likely result in a return of funds without a court intervention and will prevent the circumstance of the government being found to have intentionally violated the stay
